DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US 20140226275 A1, Published August 14, 2014) in view of Baretto (US 20130031611 A1, Published January 31, 2013).
As to claim 1, Ko discloses an interactive device, comprising: a device body with a continuous display surface (Ko at Figs. 3-5, 11, in particular, depict the display surface as continuous), the continuous display surface including 
a first interactive surface portion (Ko at Figs. 3, 11B, 11C, in particular), 
a second display surface portion (Ko at Figs. 3, 11B, 11C, in particular), and 
a hinge region disposed between the first interactive surface portion and the second display surface portion (Ko at Figs. 3, 11, in particular, folding portions 150 or 160), 

Ko does not expressly disclose a camera embedded in the second display surface portion; a processor; and a non-transitory storage comprising executable code, wherein the executable code, upon execution by the processor, is to cause the processor to wirelessly communicate with a computing device and the camera.
However, Baretto does disclose a camera embedded in the second display surface portion; a processor (Baretto at Fig. 1, tablet computer 10 including camera 12; ¶ [0011]-[0012] discloses “As described in FIG. 1, the system will consist of a Tablet computer 10 (such as an iPad of Apple.RTM. Computer) having internally a front camera 12 and optional back camera 13, mounted in a pedestal 11, for desktop or self standing use, which is capable to connect to the Internet cloud 16 via wireless communication using WiFi.TM. connection or GSM.TM. (Global System for Mobile Communications) or any other equivalent wireless technology.”); and 
a non-transitory storage comprising executable code, wherein the executable code, upon execution by the processor, is to cause the processor to wirelessly communicate with a computing device and the camera (Baretto at Fig. 1; ¶ [0011], [0018]). 
Ko discloses a base touchscreen based input device upon which the claimed invention is an improvement.  Baretto discloses a comparable touchscreen based input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing 
As to claim 2, the combination of Ko and Baretto discloses the device of claim 1.
The combination does not disclose that the executable code, when executed by the processor, is to cause the processor to scan a document using the camera and to display the scanned document via the second display surface portion.
However Anderson does disclose that the executable code, when executed by the processor, is to cause the processor to scan a document using the camera and to display the scanned document via the second display surface portion (Anderson at Figs. 1-2, in particular; ¶ [0022]).
the combination of Ko and Baretto discloses a base terminal device system upon which the claimed invention is an improvement.  Anderson discloses a comparable terminal device system which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Ko and Baretto the teachings of Anderson for the predictable result of capturing an image of a check or driver license (Anderson at ¶ [0014).
 As to claim 3, the combination of Ko and Baretto discloses the device of claim 1, wherein the executable code, when executed by the processor, is to cause the processor to capture a video via the camera and to wirelessly transmit the captured video to the computing device (Baretto at ¶ [0011]-[0012] discloses am Apple iPad device.  Examiner takes an official notice that the FaceTime user application is well-known in the art and comes built into the IOS operating system).
As to claim 6, Ko discloses a hinged interactive device system, comprising:… 
wherein each interactive device comprises: 
a device body with a continuous display surface, the continuous display surface including a first interactive surface portion and a second display surface portion, wherein the device body is flexible such that the second interactive surface portion is movable to an incline angle relative to the first interactive surface portion (Ko at Figs. 3-5, 11, in particular)… 
wherein the device body is to be co-planar with a base when in a first state and wherein the device body is to move three-dimensionally relative to the base when in a second state (Ko at 3-5, 11, in particular).
Ko does not disclose a plurality of interactive devices.
Ko also does not disclose an embedded camera; and a processor to wirelessly communicate with the embedded camera, a computing device, and the other interactive devices of the plurality of interactive devices, 
However, Baretto does disclose a plurality of interactive devices (Baretto at Fig. 4, tablet computers 1 to N).
Baretto also discloses an embedded camera (Baretto at Fig. 4, tablet computers10 including camera 12; ¶ [0011]-[0012]); and 
a processor to wirelessly communicate with the embedded camera, a computing device, and the other interactive devices of the plurality of interactive devices (Baretto at Figs. 4; ¶ [0011], [0018]). 
Ko discloses a base touchscreen based input device upon which the claimed invention is an improvement.  Baretto discloses a comparable touchscreen based input .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ko and Baretto as applied to claim 12 above, and further in view of Goldberg (US 20190007397 A1, Filed June 28, 2017).
As to claim 4, the combination of Ko and Baretto discloses the device of claim 12.
The combination does not expressly disclose the interactive device comprises a plurality of embedded sensors which, when activated, are to receive pressure, temperature, biometric, audio, and motion inputs.
However, Goldberg does disclose that the interactive device comprises a plurality of embedded sensors which, when activated, are to receive pressure, temperature, biometric, audio, and motion inputs (Goldberg at Fig. 3).
The combination of Ko and Baretto discloses a base computing device upon which the claimed invention is an improvement.  Goldberg discloses a comparable computing device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Ko and Baretto the teachings of Goldberg for the predictable result of providing pressure based authentication (Goldberg at Fig. 3; ¶ [0040]).
Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ko and Baretto as applied to claim 1 above, and further in view of Wan (US 20160007160 A1, Published January 7, 2016).
As to claim 5, the combination of Ko and Barretta discloses the device of claim 1.
The combination does not disclose that the processor is to provide content to another device in response to a user gesture on the continuous display surface and toward the another device.
However, Wan does disclose that the processor is to provide content to another device in response to a user gesture on the continuous display surface and toward the another device (Wan at Claim 8 discloses “(i) receive a user gesture, the user gesture indicating (1) a transfer of data from the apparatus to the another device and (2) a direction toward the another device and (ii) transmit the data from the apparatus to the another device based on the user gesture indicating the position toward the another device.”).
The combination of Ko and Barretta discloses a base electronic user input device upon which the claimed invention is an improvement.  Wan discloses a comparable electronic user input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Ko and Barretta the teachings of Wan for the predictable result of transferring data between first and second devices using intuitive gestures (Wan at ¶ [0010]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ko and Baretto as applied to claim 6 above, and further in view of Dand (US 2017/0046037 A1, Published February 16, 2017).
As to claim 7, the combination of Ko and Baretto discloses the system of claim 6.
The combination does not disclose that the processor is to transmit content to the computing device in response to a user performing a gesture on the continuous display surface and toward the computing device.
However, Dand does disclose that the processor is to transmit content to the computing device in response to a user performing a gesture on the continuous display surface and toward the computing device (Dand at Figs. 1D-1E, in particular)
The combination of Ko and Baretto discloses a base user input device upon which the claimed invention is an improvement.  Dand discloses a comparable user input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Ko and Baretto the teachings of Dand for the predictable result of sharing content with a nearby device (Dand at Figs. 1D-1E; ¶ [0024]-[0025]).
Claims 8, 9, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ko and Baretto as applied to claim 6 above, and further in view of Tsugo (US 20170017764 A1, Published January 19, 2017).
As to claim 8, the combination of Ko and Baretto discloses the system of claim 6.

However, Tsugo does disclose the system of claim 8, wherein the processor is to transmit the modified content to a different interactive device of the plurality of interactive devices (Tsugo at Fig. 21; ¶ [0180] discloses “The conference is a use form of a computer system and is close to a so-called WEB conference. The data distribution server 11 can distribute the same data display screen 15 to a plurality of client terminals 12. In a case in which the data display screen 15 is updated according to a screen editing request from each client terminal 12, the update data is transmitted to other client terminals 12 and the data display screen 15 is synchronized among the respective client terminals 12.”).
The combination of Ko and Baretto discloses a base computing device upon which the claimed invention is an improvement.  Tsugo discloses a comparable computing device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Ko and Baretto the teachings of Tsugo for the predictable result of providing a data output device capable of allowing a causal relationship in a plurality of items of time-series data to be simply recognized (Tsugo at ¶ [0016]).
As to claim 9, the combination of Ko, Baretto, and Tsugo discloses the system of claim 8, wherein the processor is to transmit the modified content to a different interactive device of the plurality of interactive devices (Tsugo at Fig. 21; ¶ [0180]).
As to claim 10, the combination of Ko, Baretto and Tsugo discloses the system of claim 8, wherein the processor is to receive the modification from a different device, and wherein the processor and the different interactive device are to simultaneously display the content (Tsugo at Fig. 21; ¶ [0180]).
As to claim 11, the combination of Ko and Barreto discloses the system of claim 6.
The combination does not disclose that each processor of each interactive device of the plurality of interactive devices is to receive common content from the computing device.
However, Tsugo does disclose that each processor of each interactive device of the plurality of interactive devices is to receive common content from the computing device (Tsugo at Fig. 21; ¶ [0180])
The combination of Ko and Baretto discloses a base computing device upon which the claimed invention is an improvement.  Tsugo discloses a comparable computing device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Ko and Baretto the teachings of Tsugo for the predictable result of providing a data output device capable of allowing a causal relationship in a plurality of items of time-series data to be simply recognized (Tsugo at ¶ [0016]).
Claims 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hisano (US 20060034042 A1, Published February 16, 2006) in view of Tsugo (US 20170017764 A1, Published January 19, 2017).
As to claim 12, Hisano discloses a method of using a hinged interactive device system, comprising: 
receiving, by an interactive device, content from a remote device (Hisano at Figs. 15, 17; ¶ [0109]-[0110]), 
wherein the interactive device comprises: a device body with a continuous display surface, the continuous display surface including a first interactive surface portion and a second display surface portion, wherein the interactive device is flexible such that second interactive display portion is movable to adjust an angle between the second interactive surface portion and the first interactive surface portion, displaying, on the second interactive surface portion and when the angle is greater than zero, the content received (Hisano at Fig. 17);… 
wherein at least some of the plurality of other interactive devices are removably coupled to each other (Hisano at Figs. 5-6, 12). 
Hisano does not disclose transmitting, by the interactive device, the content to each of a plurality of other interactive devices,… receiving, by the interactive device and subsequent to transmitting the content, a plurality of inputs from at least two of the plurality of other interactive devices; and modifying, by the interactive device, the content based on the received plurality of inputs.
However, Tsugo does disclose transmitting, by the interactive device, the content to each of a plurality of other interactive devices,… receiving, by the interactive device and subsequent to transmitting the content, a plurality of inputs from at least two of the plurality of other interactive devices; and modifying, by the interactive device, the content based on the received plurality of inputs (Tsugo at Fig. 21; ¶ [0180] discloses 
Hisano discloses a base computing device upon which the claimed invention is an improvement.  Tsugo discloses a comparable computing device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Hisano the teachings of Tsugo for the predictable result of providing a data output device capable of allowing a causal relationship in a plurality of items of time-series data to be simply recognized (Tsugo at ¶ [0016]).
As to claim 15.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hisano and Tsugo as applied to claim 12 above, and further in view of Goldberg (US 20190007397 A1, Filed June 28, 2017).
As to claim 13, the combination of Hisano and Tsugo discloses the method of claim 12.
The combination does not expressly disclose that prior to receiving the content, receiving, by the interactive device, an authentication input from a sensor; and granting, by the interactive device and in response to receiving the authentication input, access to the interactive device, wherein the sensor is selected from the group consisting of pressure sensors, temperature sensors, biometric sensors, audio sensors, and motion sensors.
However, Goldberg does disclose that prior to receiving the content, receiving, by the interactive device, an authentication input from a sensor; and granting, by the interactive device and in response to receiving the authentication input, access to the interactive device, wherein the sensor is selected from the group consisting of pressure sensors, temperature sensors, biometric sensors, audio sensors, and motion sensors (Goldberg at Fig. 3).
The combination of Hisano and Tsugo discloses a base computing device upon which the claimed invention is an improvement.  Goldberg discloses a comparable computing device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Hisano and Tsugo the teachings of .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hisano and Tsugo as applied to claim 12 above, and further in view of Baretto (US 20130031611 A1, Published January 31, 2013).
As to claim 14, the combination of Hisano and Tsugo discloses the method of claim 12.
The combination does not disclose scanning, by the interactive device, via a camera embedded in the interactive device, a document to form a scanned document; and transmitting the scanned document to the remote device or a different interactive device of the plurality of interactive devices.
However, Baretto does disclose scanning, by the interactive device, via a camera embedded in the interactive device, a document to form a scanned document; and transmitting the scanned document to the remote device or a different interactive device of the plurality of interactive devices (Baretto at ¶ [0018]).
The combination of Hisano and Tsugo discloses a base touchscreen based input device upon which the claimed invention is an improvement.  Baretto discloses a comparable touchscreen based input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Hisano and Tsugo the teachings of Baretto for the predictable result of validating identification and entry authorization (Baretto at ¶ [0006]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
03/16/2022